Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,745,168 and U.S. Patent No. 10,865,067. Although the claims at issue are not identical, they are not patentably distinct from each other because they each include the same limitations or obvious variants thereof.

Claim Rejections - 35 USC § 102  &  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 4,384,688, “Smith”), or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Priszner (US 10,188,846, “Priszner”).

Regarding claim 1, Smith anticipates A retractable cord reel apparatus, the apparatus comprising 
a) a housing having a single storage chamber and a transition chamber (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25; the cord reel assembly 10 comprises a housing 11 having a single storage chamber which is the area that houses the storage reel 12, and a transition chamber which is construed as the area of the section 15B and the two aligned slots 30 and 35); 
b) a spool within and arranged for rotation relative to the housing (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25; the storage reel 12 is a spool within the housing  11 and is arranged for rotation relative to the housing 11); 
c) a single cord comprising a plurality of connectors (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25; the cord 13 is a single cord comprising a plurality of connectors), 
a retractable segment sheath for a retractable end and a flexible sheath for a stationary end (Figs. 1, 2, 3, 9, col. 3, line 14-col 4, line 25, col. 5, lines 45-60; the portion of the slot 21 is a segment which extends from the housing 11 and covers the cord 13, which is construed as a retractable segment sheath for a retractable end 13B of cord 13, and the structure of the cylindrical section 15A extends from housing 11 and covers the cord 13, and is construed as a flexible sheath for a stationary end 13A of cord 13), 
the single cord traversing the interior of the housing and terminating in retractable and stationary ends external to the housing (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25, col. 5, lines 45-60; the cord 13 traverses the interior of the housing 11 and terminates in the slot 21 which extends from and is external to the housing 11, and at the other end, the cord 13 terminates in the cylindrical section 15A which extends from and is external to the housing 11); 
d) wherein, the stationary end of the cord extends from the transition chamber (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25, col. 5, lines 45-60; the stationary end 13A of the cord 13 extends from the section 15B and the two aligned slots 30 and 35 or the transition chamber) 
and comprises the flexible sheath anchored to the housing and adjacent to and surrounding the plurality of connectors twisted about one another (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25, col. 5, lines 45-60; the stationary end of the cord 13 comprises the cylindrical section 15A, which extends from and is anchored to the housing 11 and is adjacent to and surrounds the plurality of connectors within the cord 13 and twisted about one another at the coiled portion 13A), 
the plurality of connectors being capable of twisting and untwisting relative to the flexible sheath along the length of the cord from the transition chamber up to the stationary end to support extension and retraction of the retractable end of the cord relative to the housing (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25, col. 5, lines 45-60; the plurality of connectors within the cord 13 are capable of twisting and untwisting relative to the cylindrical section 15A along the length of the cord 13 from the two aligned slots 30 and 35 or the transition chamber up to the stationary end of the cylindrical section 15A to support the extension and retraction of the retractable end 13B of the cord 13 relative to the housing 11).

In order to expedite the prosecution of this application, in the event that it is later determined that Smith does not disclose a retractable segment sheath for a retractable end of claim 1, then claim 1 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Priszner.

Priszner discloses a retractable segment sheath for a retractable end (Figs. 14, 15, col. 5, lines 23-32; the track 48 is a retractable segment sheath for a retractable end). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Smith’s retractable reel with Priszner’s retractable segment sheath or track 48 in order to ensure that the object (line, tube, cord, etc.) which is being extended or retracted from the reel does not kink, as suggested by Priszner at col. 5, lines 30-31.

Regarding claim 2, Smith anticipates the plurality of connectors twist in response to the retraction of the retractable end of the cord (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25, col. 5, lines 45-60; the plurality of connectors within the cord 13 twist at the coiled portion 13A, and around the storage reel 12, in response to the retraction of the retractable end of the cord 13).

Regarding claim 3, Smith anticipates the plurality of connectors twist in response to the extension of the retractable end of the cord (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25, col. 5, lines 45-60; the plurality of connectors within the cord 13 twist at the coiled portion 13A, and around the storage reel 12, in response to the extension of the retractable end of the cord 13).

Regarding claim 4, Smith anticipates the plurality of connectors are electrical connectors (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25, col. 5, lines 45-60; the plurality of connectors of the cord 13 are electrical connectors).

Regarding claim 5, Smith anticipates the plurality of connectors are data connectors (Figs. 1, 2, 9, col. 2, lines 3-10, col. 3, line 14-col 4, line 25, col. 5, lines 45-60; the plurality of connectors of the cord 13 are fiber optic cables, which is construed as data connectors.  Examiner’s notes: the claimed “are data connectors” is interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, the cord 13 can be used as data connectors, simply by connecting the device to a data transmitter at each end of the cord 13.  Therefore, this claim limitation is anticipated by Smith.).

Regarding claim 6, Smith anticipates the plurality of connectors are provide solely a mechanical connection (Figs. 1, 2, 9, col. 3, line 14-col 4, line 25, col. 5, lines 45-60; the plurality of connectors of the cord 13 can be used to provide solely a mechanical connection.  Examiner’s notes: the claimed “are provide solely a mechanical connection” is interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, the cord 13 can be used to provide solely a mechanical connection, simply by not connecting the device to an electrical source.  Therefore, this claim limitation is anticipated by Smith.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847